Peck, J.
delivered the opinion of the court.
The record of the former suit was introduced by the defendant in the court below, to show that another action could not he maintained until the amount adjudged for improvements had been first paid.
This is no matter to bar a recovery on the second suit. In the case of Hopkins against Derrick, decided at Rogersville in the supreme court, judgment was rendered for the amount given the defendant for improvements, and at the same time a writ of possession award - ed to Hopkins. Whether this be right or not, the party had right of action upon the amount found for improvements, on surrendering possession of the premises. If he chose to remain in possession of the land, and take no steps to liquidate this demand, or have it satisfied, it is no reason against the prosecution of another action of ejectment, on the title of the plaintiff especially after nine years had elapsed, and the demise in the first action had expired.
On the second point made, the purchase at the execution sale, we are of opinion that the writ of execution is void. It commands the sheriff “to make the sum of-, which sum Daniel Rice and Rob. Harris, lately in our circuit court, for the county of Jackson, at August term, 1820, recovered against defendants, whereof they are convict, &c. and have said money *461at, <fcc. so as to render to the said plaintiff-. for costs aforesaid.
Haggard and McCormick, for plaintiff in error.
Hart and Omen, for defendant.
There is a hill of costs endorsed on the execution, part of the items in abbreviated terms. Without saying that an execution, which, upon its' face, referred to the .endorsements upon the hack thereof, might or might not he good, we are of opinion that the one before us is a nullity, and the purchase under it passed no title to the purchaser. These being all the points material to he noticed.
Judgment affirmed.